      Case 7:19-cv-01084-NSR-LMS Document 22 Filed 05/26/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 GONZALEZ,

                               Petitioner                           19CV1084 (NSR)(LMS)
                - against -
                                                                            ORDER
 SUPERINTENDENT,
 Five Points Correctional Facility,

                               Respondent.


THE HONORABLE LISA MARGARET SMITH, U.S.M.J.

       In this habeas proceeding, Petitioner had been ordered by the Court to show cause why

his petition for a writ of habeas corpus should not be dismissed as time-barred, Docket # 10, and

in a letter received by the Court on May 16, 2019, Petitioner requested additional time to respond

to the order to show cause and informed the Court that he had been transferred from Five Points

Correctional Facility to Cayuga Correctional Facility. Docket # 11. Although the extension of

time was granted, and Petitioner filed a declaration in response to the order to show cause, the

declaration, dated August 5, 2019, and filed on August 14, 2019, also lists Petitioner's address as

Cayuga Correctional Facility. Docket # 13 at 2. Nonetheless, the docket sheet has not been

updated to reflect Petitioner's new address, and all papers have continued to be mailed to, and

served upon, Petitioner at Five Points Correctional Facility, including Respondent's pending

motion to dismiss Petitioner's habeas petition. Petitioner has not filed any papers in opposition

to the motion, and the Court wonders whether Petitioner ever received the motion. A search in

the NYDOCCS inmate lookup service reveals that Petitioner is still housed at Cayuga

Correctional Facility. http://nysdoccslookup.doccs.ny.gov/GCA00P00/WIQ1/WINQ000 (Last

visited on 5/26/2020).
      Case 7:19-cv-01084-NSR-LMS Document 22 Filed 05/26/20 Page 2 of 2



       Accordingly, Respondent is ordered to re-serve the motion to dismiss and accompanying

state court record (Docket ## 20-21) upon Petitioner at Cayuga Correctional Facility within 14

days of the date of this Order and to file proof of service with the Court. Petitioner shall have

30 days from the date on which he is served with the motion papers to file and serve his

opposition. Respondent may serve and file reply papers, if any, within 7 days from the date on

which Respondent is served with Petitioner's opposition.

       The Clerk of Court is directed to change Petitioner's address to Cayuga Correctional

Facility, P.O. Box 1186, Moravia, New York 13118.

Dated: May ___,
           26 2020
       White Plains, New York

                                             SO ORDERED,


                                             __________________________________________
                                             Lisa Margaret Smith
                                             United States Magistrate Judge
                                             Southern District of New York

A copy of this Order has been mailed by Chambers to the following:

Justin Gonzalez
14-A-1033
Cayuga Correctional Facility
P.O. Box 1186
Moravia, NY 13118




                                                2
